Citation Nr: 1603254	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  10-15 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a skin disability, to include as due to exposure to herbicides and/or sunlight.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1966 to March 1968.   

This matter comes before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  Although the May 2009 rating decision was prepared by the RO in Togus, Maine, it was issued to the Veteran by the Detroit RO. 

This matter was previously remanded by the Board in August 2013, May 2014, and January 2015.  It now returns for appellate review.

In May 2013, the Veteran testified at Travel Board hearing before the undersigned Veterans Law Judge.  The May 2013 Board hearing transcript is associated with the claims file within Virtual VA.


FINDING OF FACT

The Veteran's claim for service connection for a skin disability, to include as due to exposure to herbicides and/or sunlight, is encompassed in the Appeals Management Center's (AMC) July 2015 rating decision, which awarded service connection for basal and squamous cell cancer of the skin.


CONCLUSION OF LAW

There is no longer an issue of fact or law pertaining to the claim for service connection service connection for a skin disability, to include as due to exposure to herbicides and/or sunlight, before the Board for appellate review.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Although November 2015 VA correspondence informed the Veteran his claim was again before the Board, the AMC, in a July 2015 rating decision granted service connection for basal and squamous cell cancer of the skin and assigned a noncompensable evaluation effective May 16, 2008.  The July 2015 AMC rating decision stated that award of service connection represented a full and final determination of this issue on appeal.  Furthermore, although the claim was properly broadened to include all skin disabilities in the August 2013 Board remand pursuant to Clemons v Shinseki, 23 Vet App 1 (2009), the Veteran's May 2008 application for benefits reflects he initially claimed squamous cell carcinoma of the back, bilateral legs, melanoma of the back, and basal cell carcinoma.

Additionally, the record does not reflect the Veteran has disagreed with any aspect of the AMC's July 2015 rating decision regarding the grant of the Veteran's skin disability.  Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (holding that where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must be timely filed to initiate appellate review of "downstream" issues). 

It is a well-established judicial precedent that when there is no case or controversy, or when a once live case or controversy becomes moot, an appellate body lacks jurisdiction.  See Bond v. Derwinski, 2 Vet. App. 376 (1992); Mokal v. Derwinski, 1 Vet. App. 12, 15 (1990).  The law provides that the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5) (West 2014). 

Thus, as the Veteran's claim for entitlement to service connection for a skin disability, to include as due to exposure to herbicides and/or sunlight, is encompassed in the award of service connection for basal and squamous cell cancer of the skin, the claim for service connection for a skin disability, to include as due to exposure to herbicides and/or sunlight, has been rendered moot and there is no outstanding error of fact or law for the Board to address.  Thus, it follows that the claim for service connection for entitlement to service connection a skin disability, to include as due to exposure to herbicides and/or sunlight, must be dismissed.  See Mokal, 1 Vet. App. at 13.


ORDER

Entitlement to service connection for a skin disability, to include as due to exposure to herbicides and/or sunlight, is dismissed as moot.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


